DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aepli (US 2015/0175804).
Regarding claims 1 and 4-5:
Aepli discloses a thermoplastic, flame-retarded molding compound with improved mechanical properties [0001]. The compound comprises (A) 21-81.9% of a thermoplastic, (B) 10-70% of glass fibers, (C) 0.1-10% of LDS additive, (D) 8-18% of a halogen-free flame retardant, (E) 0-40% of a particulate filler other than (C), and (F) 0-2% of further additives, all in weight percent [0013-0023]. 
The content of the thermoplastic (A) is preferably in the range of 30-71% [0024]. The thermoplastic (A) comprises (A1) 55-100% of a partly aromatic polyamide and (A2) 0-45% of a non-polyamide thermoplastic material [0015-0016].
Thermoplastic (A1) comprises 50-100% of a partly crystalline, partly aromatic polyamide (A1_1), and 0-50% of an amorphous, partly aromatic polyamide (A1_2) and/or an aliphatic polyamide (A1_3) [0055]. The (A1_1) partly aromatic polyamide comprises (a) 50-100 mol% of terephthalic acid and 0-50 mol% isophthalic acid and (b) 80-100 mol% of an aliphatic diamine preferably with 6-12 carbon atoms [0058-0059]. Specific examples include PA 6T/6I, PA 6T/6I/6. PA 6T/10T, PA 6T/10I, PA 10T/10I, etc. which meet the requirements of present Formulas 1 and 2 [0068-0078]. The (A1_3) aliphatic polyamide comprises polyamide 6, polyamide 11, polyamide 12, polyamide 46, etc. [0082]. These aliphatic polyamides are the same polymers used in the present invention for the polyamide resin having a glass transition temperature of about 40-120°C; therefore, it is clear these polyamides meet the claimed requirement.
Thermoplastic (A2) comprises (A2_1) a non-polyamide thermoplastic material and (A2_2) an impact modifier [0028]. Component (A2_1) can comprise various olefin polymers, including polystyrene, polymethyl methacrylate, acrylonitrile-butadiene-styrene, polyolefin, etc. that can also be modified with maleic anhydride to provide good linkage with the polyamide [0028; 0030]. Component (A2_2) can be various polyolefins that have been modified with maleic anhydride [0035; 0051-0052; 0054]. Either or both of components (A2_1) and (A2_2) correspond to the presently claimed olefin-based copolymer.
Filler (E) comprises calcium carbonate to facilitate the creation of metal seeds or increase adhesion of conducting tracks on the substrate [0125].
With respect to the claimed weight ranges, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative weights of each of the components, including over values within the presently claimed ranges, to adjust the properties of the composition as needed for a desired end use.
Aepli teaches its molded articles have good adhesion to a plated metal layer [0008].
Aepli is silent with regard to a plating adhesive strength as presently claimed.
The examiner submits Aepli’s polyamide composition has a plating adhesive strength as claimed because it is otherwise the same as presently claimed. Alternatively, Aepli teaches the calcium carbonate improves adhesion of the plated layer [0125]. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the calcium carbonate within the scope of Aepli’s teaching to provide the desired plating adhesive strength for a given end use, including over values within the claimed range, and thereby arrive at the claimed invention.
Regarding claim 2:
As noted above, thermoplastic (A1) comprises the (A1_1) partly aromatic polyamide comprising 50-100 mol% of terephthalic acid and 0-50 mol% isophthalic acid, which corresponds to the mole percentages of presently claimed Formula 1 and Formula 2, respectively [0058]. Furthermore, Aepli 
Regarding claim 3:
The (A1_1) partly aromatic polyamide has a glass transition temperature (Tg) in the range of 110-140°C [0057]. Furthermore, as noted in the rejection of claim 2, Aepli teaches the use of specific PA 6T/6I having relative mole amounts as used in the polyamide of the present invention. Therefore, these polymers clearly meet the claimed Tg requirements.
Regarding claim 6:
Aepli teaches the use of 50-100% of the (A1_1) partly aromatic polyamide and 5-50% of the (A1_3) aliphatic polyamide [0055].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative weights of each of the components, including over amounts resulting in a ratio within the presently claimed range, to adjust the properties of the composition as needed for a desired end use.
Regarding claims 7-9:
Aepli teaches the use of impact modifiers made from ethylene-α-olefin copolymer, including ethylene-octene copolymer which are grafted with maleic anhydride [0035; 0052].
Regarding claim 11:
Aepli teaches its molded articles have good impact resistance [0008].
Aepli is silent with regard to a notched Izod impact strength as presently claimed.
The examiner submits Aepli’s polyamide composition has a notched Izod impact strength as claimed because it is otherwise the same as presently claimed. Alternatively, Aepli teaches the use of various impact modifiers as known in the art [0035] and further teaches its LDS additives improve the notch impact resistance [0119]. Therefore, before the effective filing date of the claimed invention, it 
Regarding claim 12:
Aepli teaches the polyamide primarily determines the thermal properties of the article [0009]. Aepli tests its examples for thermal distortion resistance (i.e., heat deflection temperature, HDT) at 1.8 MPa (18.35 kgf/cm2) according to ISO 75 [0154].
Aepli is silent with regard to HDT measured at a load of 18.56 kgf/cm2 in accordance with ASTM D648 as claimed.
The examiner submits Aepli’s polyamide composition has an HDT as claimed because it is otherwise the same as presently claimed. Alternatively, in addition to the teaching that the polyamide is the primary determinant of the HDT, Aepli teaches its LDS additives improve HDT [0119]. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the amount of polyamide and/or LDS additive within the scope of Aepli’s teaching to provide the HDT desired for a given end use, including over values within the claimed range, and thereby arrive at the claimed invention.
Regarding claim 13:
Aepli teaches the molded articles are metallizable, i.e., can be plated [0001; 0156].


Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.

Applicant argues Aepli does not suggest the claimed plating adhesive strength, nor is there a reasonable expectation of success to formulate a composition having such a property (p7). Applicant argues the lack of reasonable expectation of success is also indicated by Aepli’s teachings toward smaller amounts of particulate filler than claimed (p7).
The examiner respectfully disagrees. As noted in the rejection, one of the goals of Aepli’s invention is to provide a molded article that can be plated with good adhesion between the polymer and the metal [0008; 0156]. Furthermore, Aepli teaches the calcium carbonate improves adhesion of the plated layer [0125]. Therefore, one of ordinary skill in the art would be motivated to vary the features of its invention, including the calcium carbonate, to provide high levels of adhesion. Based on these teachings, one of ordinary skill in the art would reasonably expect success at achieving high levels of plating adhesive strength, including values within the claimed range.

Applicant further points to the data provided in the specification and a Declaration filed with Remarks as evidence of unexpected results (p8).
The examiner has reviewed the data, but submits the results are not commensurate in scope with the claimed invention. Claim 1 requires broad ranges of about 15-49% of an aromatic polyamide, about 1-20% of a polyamide having a glass transition temperature in the range of about 40-120°C, about 1-20% of an olefin-based copolymer, and about 30-50% of calcium carbonate, all by weight. Furthermore, the polymers are broadly defined. The provided inventive Examples, however, demonstrate results only for 47% or 42% of PA 6T/6I, 5 or 10% of one of four particular polyamides, 8% of a maleic anhydride-modified ethylene-octene copolymer, and 40% of calcium carbonate. Given the broad claimed ranges and the broad descriptions of the polymers, one of ordinary skill in the art would not be able to extrapolate the demonstrated results across the scope of the claimed invention. Therefore, the examiner maintains the obviousness rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787